Citation Nr: 0817478	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In June 2005, the veteran 
appeared before the undersigned at a video conference 
hearing.  The transcript of that hearing is of record.

The matter was previously before the Board in February 2006 
at which time the Board remanded the matter for an additional 
VA examination to determine the current nature and severity 
of the veteran's PTSD and to determine whether the veteran 
has other psychiatric diagnosis that are etiologically 
related to the veteran's period of military service.

The VA examination was scheduled for March 2006.  The veteran 
appeared for the exam, but failed to cooperate with the 
examiner, as will be addressed below.


FINDING OF FACT

The veteran's PTSD symptoms do not cause occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling under DC 9411, PTSD. 38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA. 38 C.F.R. § 4.125.  According to the 
DSM-IV criteria, a 30 percent rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The Board remanded this case in February 2006 for a VA exam 
to determine the nature and severity of the veteran's PTSD 
and its effect on occupational and social functioning, as 
well as to identify any other psychiatric disabilities, their 
etiology, and whether the other disabilities could be 
disassociated from one another.  The veteran was scheduled 
for a VA examination in March 2006, at which time the veteran 
was brought to the VA.  However, the veteran was angry and 
irritated and refused to participate in the examination.

The VA examiner provided an addendum to his report after 
reviewing the veteran's claims file.  The report, dated June 
2006, notes that the most current treatment records in the 
claims file failed to show that the veteran had a diagnosis 
of PTSD.  He opined that the veteran's condition is severe, 
however, based upon the claims file and the examiner's brief 
interaction with the veteran at the March 2006 appointment, 
the examiner believes that the veteran warrants a diagnosis 
of schizophrenia, chronic paranoid type, versus 
schizophrenia, schizoaffective type, and that his condition 
does not appear to be service connected.  The examiner 
indicated that his conclusions were speculative as he was 
unable to conduct a thorough examination of the veteran.

The veteran was afforded a VA examination in September 2003.  
The examiner reviewed the claims file.  The veteran reported 
that he was discharged from service in 1970.  Subsequent to 
service, he worked at the shipyards for a few months and left 
because he could not think well after returning from Vietnam.  
He held a catering job for eight months and then was 
hospitalized in 1973 at a psychiatric facility for "nervous 
breakdown."  He was hospitalized for two years but could not 
remember what led to the hospitalization.  The veteran 
reported that he was hospitalized a dozen times since 
discharge and that he could not remember the events that led 
to the hospitalizations.  He remembered feeling sick and 
paranoid around people.  

The examiner noted that the veteran has lived his last 13 
years at the Louisiana War Vets Home.  The veteran lived 
about one year on his own and never married.  He has contact 
with only one sibling.  He reported that he has hip problems 
and is awaiting a hip replacement.  The examiner noted that 
the hip and obesity problems have confined the veteran to a 
bed for most of the last two years.  The veteran also has a 
diagnosis of diabetes and COPD.  He indicated that he used to 
enjoy fishing, but now watches television to pass the time.

The examiner noted that the veteran was alert and oriented; 
however his thoughts were tangential and he made several 
loose associations that were difficult to follow.  The 
examiner indicated that the veteran is a poor historian and 
often did not understand questions posed to him or responded 
to questions reflexively.  His affect was flat, and he was 
irritable and suspicious.  His speech was loud and rapid, but 
content was within normal limits.  The examiner noted that 
his contact with reality was adequate.  The veteran indicated 
that his thoughts are sometimes too fast and sometimes too 
slow.  He also stated that he used to hear voices, and that 
God appears to him in a cemetery and shows him Heaven, hell, 
and other worlds.  He reported symptoms of depression but 
denied suicidal or homicidal ideation.  

The veteran described having intrusive thoughts about Vietnam 
at least once per week, nightmares monthly, and chills or 
fright of being reminded of events in Vietnam.  The veteran 
avoided thoughts, feelings, and conversations about events in 
the war.  He indicated a loss of interest in once pleasurable 
things, restricted range of effect, and emotional detachment 
from others.  Since the manifestation of his hip disability, 
the veteran has felt more depressed and sometimes wishes he 
was dead.  The veteran indicated difficulty sleeping for more 
than a couple of hours at a time, poor concentration, 
irritability, and exaggerated startle response.

The examiner diagnosed the veteran with mild PTSD, psychosis, 
and depression, and indicated that the predominant 
psychiatric symptoms dating back to 1973 are psychotic 
symptoms.  He further opined that it is not possible to 
determine to what degree the traumatic experiences are 
responsible for the veteran's psychotic break.  It was also 
unclear how much anxiety symptoms contributed to the 
psychotic episodes.

The examiner further indicated that the veteran was a loner 
prior to Vietnam and that he immediately had severe problems 
living on his own and maintaining employment upon separation 
from service.  The GAF score of 35 indicates the extent to 
which axis I disorders impair social, psychological, and 
occupational functioning.  The axis I diagnosis include 
psychotic disorder, not otherwise specified, PTSD, and 
dysthymic disorder.  Because the GAF score is based upon all 
three diagnosis, the score has little value when determining 
the severity of the veteran's PTSD symptoms.

Records from the Louisiana War Veteran's Home ("Veteran's 
Home"), dated April 2005)  note that the veteran is treated 
for chronic and recurrent depression as well as PTSD.  Also 
indicated is that the veteran was having nightmares, 
recalling Vietnam experiences, and suffering hypnologic 
hallucinations.  It was noted that in group sessions that the 
veteran monopolizes and tries to highlight his problems.  It 
was also noted that the veteran goes on outings with his 
sister; however, he does not enjoy being reminded of things 
that he is missing out on.  The record indicates that the 
veteran watches television and reads the newspaper to stay in 
touch with the world.  

VA outpatient records dated January 2004 indicate that the 
veteran suffered intrusive thoughts of military service and 
felt that contact with certain persons and environments 
triggered his thoughts.  The veteran stated that he heard 
voices in the mornings and evenings.  The medical provider 
noted that he was not suicidal or homicidal, but that the 
veteran complained of depression and nervousness, which the 
provider attributed to changes in his medical condition that 
affect the veteran's ability to do things.  He was diagnosed 
with PTSD, depressive disorder NOS, and chronic paranoid 
schizophrenia. 

VA treatment records dated June 2003 indicate that the 
veteran was alert, oriented, and cooperative.  The veteran 
had restricted affect, fair mood, and coherent thought 
process.  He was not overtly psychotic, nor was he homicidal 
or suicidal.  The veteran's automatic judgment and insight 
are intact.

VA records from 2002 show a diagnosis of PTSD by the 
veteran's history; however, the records do not indicate that 
his symptoms were severe.  For example, a record dated 
December 13, 2002 gives a diagnosis of PTSD by history.  
Another record dated December 17, 2002 shows no diagnosis of 
PTSD and indicates that the veteran had no active psychiatric 
problems.

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  

In this case, the veteran was specifically notified that an 
additional evaluation was required and was brought to the VA 
examination.  The veteran failed to attend this evaluation.  
No good cause for his failure to report is demonstrated.  
Accordingly, the veteran's claim of entitlement to an 
increased evaluation must be denied for his failure to attend 
the VA examination.   

In any event, even if (hypothetically) the Board were to take 
no notice of § 3.655, based upon the symptoms found and 
described in the VA outpatient treatment records and in the 
VA exams, an increased rating is not warranted for the 
veteran's PTSD.  

The Board finds that the post-service medical records, as a 
whole, support a finding that the veteran has other 
nonservice connected psychological disorders, to which most 
of his symptoms relate to, as opposed to relating to PTSD.  
The June 2006 VA examiner stated that based upon a review of 
the claims file and his brief meeting with the veteran, the 
veteran warrants a diagnosis of schizophrenia, which is not 
service connected.  The September 2003 examiner indicated 
that the veteran's predominant symptoms dating back to 1973 
are psychotic symptoms and that he could not determine the 
degree the traumatic experiences are responsible for the 
veteran's psychotic break.  The diagnosis was mild PTSD, 
psychosis, and depression, providing evidence against this 
claim.

A 50 percent rating is not warranted as the evidence fails to 
show occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened effect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing or maintaining effective work and 
social relationships.    

Importantly, the problem above must be caused by the PTSD or 
a service connected disorder.

It is important for the veteran to understand that the Board 
does not dispute the fact that the veteran has problems with 
his PTSD.  However, the problem the veteran describes 
indicates a 30 percent disability evaluation is in order.  If 
the veteran did not have some problems associated with this 
PTSD, the current 30 percent evaluation could not be 
justified.

It is also important for the veteran to understand that the 
current evidence of record does not always clearly support 
the current disability evaluation, let alone a higher 
evaluation.  There is some indication that the veteran does 
not have PTSD, which only provides evidence against this 
claim. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 50 percent rating, as his symptoms do 
not cause occupational and social impairment with reduced 
reliability and productivity caused by PTSD.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  The Board finds that the post-
service medical record, as a whole, provides evidence against 
a finding that the veteran meets the 50 percent criteria for 
PTSD.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment due to PTSD, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating greater than 30 percent for PTSD.  38 C.F.R.  
§ 4.3. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in February 2004 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in April 2004 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from the Veteran's Home.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2005.  The veteran was afforded a 
VA medical examination in September 2003.  The Board remanded 
his case in February 2006 for an updated VA examination; 
however, the veteran refused to cooperate with the examiner.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating greater than 30 percent for 
PTSD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


